Citation Nr: 1441934	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  13-19 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back condition. 

2. Entitlement to service connection for a back condition.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart condition.

4. Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from April 1956 until April 1960 and from January 1961 until January 1977.

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in June 2010.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The issues of entitlement to service connection for a back condition and a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. In February 1977, the Veteran filed claims for service connection for heart problems, chest pain, and back problems. 

2. In a May 1977 rating decision, the Veteran's claims for entitlement to service connection for a back condition and a heart condition were denied.  This decision was not appealed within one year.

3. The evidence received since the May 1977 rating decision as to the issues of service connection for a back condition and a heart condition is relevant and not cumulative of facts previously considered.


CONCLUSIONS OF LAW

1. The May 1977 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104, 20.1103 (2013).

2. New and material evidence having been received; the claim for service connection for a back condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. New and material evidence having been received; the claim for service connection for a heart condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claims for service connection for a back condition and service connection for a heart condition have been reopened. To the extent that the Veteran's claims for entitlement to service connection are being adjudicated on appeal, the claims have been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
New and Material Evidence for Service Connection for a Back Condition  

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id.

The Board notes that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  However, the evidence of record does not indicate that any relevant service department records were associated with the claims file after the May 1977 rating decision and therefore the provisions of 38 C.F.R. § 3.156(c) are not applicable to the present claims, and they may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

The Veteran was initially denied service connection for a back condition in May 1977.  In March 1977, the Veteran informed the VA examiner that he was having frequent issues with low back pain that would manifest as muscle spasms.  The examiner noted that the Veteran's medical records indicated he complained of back problems in 1963, 1964, and 1971.  Upon examination, however, the examiner did not note any evidence of limitation of motion in the area of the back and the Veteran was not diagnosed with any back condition.  Based upon this evaluation, the RO denied the Veteran's claim for a back condition as there was no evidence of a current back condition.  No appeal was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for a back condition be reopened.  Records received subsequent to the May 1977 rating decision include: records from the Rainelle Medical Center, records from the Beckley VAMC, and an April 2010 VA examination.  These records indicate that the Veteran is currently diagnosed with degenerative arthritis of the low back.  

The evidence received since the May 1977 rating decision relates to the presence of a current low back disability.  Thus, presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for a back condition is reopened.

New and Material Evidence for Service Connection for a Heart Condition

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly, at 200.  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade, at 118.  

The Veteran was initially denied service connection for a heart condition in May 1977.  During the above-referenced March 1977 examination, it was noted that the Veteran had been having recurring chest pain for two years prior to separation from service and that the Veteran also had prior complaints of left-sided chest pain in 1972.  The Veteran reported that he was told in 1972 that an EKG showed some irregularity (that the RO stated was a possible conduction defect).  The Veteran underwent another EKG at that time of the March 1977 examination that indicated sinus bradycardia but was otherwise described as normal.  The Veteran was diagnosed with chest pain of unknown etiology, but the RO denied the claim for a heart condition as there was no current diagnosis of a heart condition and chest pain was not a ratable condition on its own.  No appeal was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for a heart condition be reopened.  Records received subsequent to the May 1977 rating decision include: records from the Greenbrier Clinic, the Charleston Area Medical Center, the Rainelle Medical Center, the Beckley VAMC, and an April 2010 VA examination.  These records indicate that veteran has multiple current heart conditions including ischemic cardiomyopathy, coronary artery disease, and history of myocardial infarction.
 
The evidence received since the May 1977 rating decision relates to the presence of a current heart condition and indicates a possible link to the Veteran's in-service complaints of chest pain.  Thus, presumed credible, the additional evidence relates to unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for a heart condition is reopened.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for a back condition is reopened.

New and material evidence having been received; the claim for entitlement to service connection for a heart condition is reopened.


REMAND

 A review of the record reflects that further development is necessary.  The record indicates that the Veteran was provided a VA examination regarding his claims for service connection in April 2010.  However, the file indicates that the opinions provided by this examination are not adequate to adjudicate the current issues and new opinions must be obtained.  

Upon examination for a low back condition, the examiner diagnosed the Veteran with mild degenerative joint disease of the lumbar spine.  He stated that the Veteran's back condition was less likely than not caused by or a result of his military service.  This opinion noted the Veteran's in-service complaints of back pain and the Veteran's reports of recurrent back pain after leaving the military, but indicated that there was no documentation supporting the chronicity of treatment after leaving the military.  The Board notes that the Veteran is competent to provide a history of his treatment and the examiner cannot dismiss these contentions merely due to lack of documentation in the record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (the Veteran is competent to report on that of which he or she has personal knowledge).  Further, while the Board notes that the absence of contemporaneous medical evidence cannot be the sole reason that lay evidence is deemed not credible; the Veteran's statements are also supported by medical records from the Greenbrier Clinic, which state that the Veteran was seeking chiropractic services at least as early as 1995.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, as the examiner based their opinion on an inaccurate factual premise, the Board finds that a new opinion regarding the etiology of the Veteran's back condition must be sought.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Regarding the Veteran's claim for a heart condition, the Board finds that the VA examiner's opinion did not address pertinent facts of record.  The Veteran has contended that he had a conduction defect during an in-service EKG and the record indicates that a May 1995 EKG also reported an intraventricular conduction delay.  The Veteran contends that an intraventricular conduction delay was recorded in-service and that this condition is a current heart condition, which should be service connected (or demonstrates a link between a current heart condition and his active service).  The examiner did not address whether the repeated presence of an intraventricular conduction delay would indicate a heart condition during service or would support whether any of the Veteran's currently diagnosed heart conditions are connected to service.  Consequently, as the examiner did not address these pertinent facts of record, the Board finds that a new opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of any current back condition.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back condition was incurred as a result of his active service.  The examiner should specifically discuss the Veterans in-service complaints of back problems in 1963, 1964, and 1971 and his reports of back problems and treatment since service.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current heart condition.  The examiner should provide opinions as to the following: 

a. Whether any of the Veteran's current heart conditions are least as likely as not (a 50 percent or greater probability) were the result of, caused by, or aggravated (permanently worsened) by his active service.  Particularly, the examiner should discuss the presence of a conduction defect during service and whether such a symptom would indicate an in-service heart condition or would provide a link between any currently diagnosed heart condition and the Veteran's active service.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

3.  The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


